        Case 6:20-cv-01097-EFM-KGG Document 1 Filed 04/08/20 Page 1 of 7
                                                                                                           FILED
                                                                                                        U.S. District Court
                                                                                                         District of Kansas


                                                                                                       APR O8 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                                                Clerk, U.S. District Court
                                     FOR THE DISTRICT OF KANSAS                                 By ~ Deputy Clerk

                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
(Enter above the full name of the Plaintiff(s)                    )
                                                                  )
                                                                                         6:20-cv-01097-EFM-KGG
vs.                                                               )      Case Number- --     - -- - -
                                                                  )
Ne..+.Q_j X G f ~ <.:Je_ k_ u;.__J cc-<~k d-z
                         (51                         1
                                                         )        )
Name                                                              )
 \no w l (', c:..½-R '.")k c cL,c...\ e_                          )
Street and number                                                 )
La--., c::,c.JID ~,            c_A             gso '.)~ )
City                           State               ZipCode )

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
                                               CIVIL COMPLAINT

I.       Parties to this civil action:

         (In item A below, place your name in the first blank and place your present address in the
         second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

         A.           Name of plaintiff        ~ r rz ~ l

                      Address     \\   D Lsi   's) . -:J: o v c:. 1   0-:. ".;, )   ~r




                                                              1
      Case 6:20-cv-01097-EFM-KGG Document 1 Filed 04/08/20 Page 2 of 7




      (In item B below. write the foll name of the detendant in the first blank. In the second
      blank. write the official position of the defendant. Use item C for the names and positions
      of any additional defendants) .

      B.      Defendant~~~
                        e._-\-
                               ~ l ~ - - - - - - - - -- - - - - -- - - - -- 1s




      C.      Additional Defendants
                                        - - - - - -- -- - - - - - - - - - - - - -




II.   Jurisdiction:

      (Complete one or more of the following subparagraphs, A. , B. L B.2., or B.3., whichever is
      applicable.)

      A. (If Applicable) Diversity of citizenship and amount:
              I.      Plaintiff is a citizen of the State of         i6 C'\..if\ :')1 :,... :'.)
              2.      The first-named defendant above is either
                              a. a citizen of the State of _ __ _ _ _ _ _ _ ; or
                              b. a corporation incorporated under the laws of the State of

                                   ~C~c--_\_1~i~'c~'~"~''~'--~-   and having its principal place of business
                                   in a State other than the State of which plaintiff is a citizen.


              3. The second-named defendant above is either
                              a.        a citizen of the State of - - - - - - - -; or
                              b.        a corporation incorporated under the laws of the State of
                              _ _ _ _ _ __ and having its principal place of business in a
                              State other than the State of which plaintiff is a citizen.


             (lfthere are more than two defendants. set forth the foregoing information for each
             additional defendant on a separate page and attach it to this complaint.)
             Plaintiff states that the matter in controversy exceeds. exclusive of interest and
             costs. the sum of seventy-five thousand dollars ($75.000.00).


                                                       2
Case 6:20-cv-01097-EFM-KGG Document 1 Filed 04/08/20 Page 3 of 7




       B.     (If applicable) Jurisdiction founded on grounds other than diversity
       (Check any of the following which apply to this case).


       il I.           This case arises under the following section of the Constitution of
                       the United States or statute of the United States (28 U .S.C. § 1331 ):
                       Constitution. Article       , Section_ _
                       Statute, US Code, Title _ _ , Section

       -fil-2.         This case arises because of violation oft he civil or equal rights,
                       privileges, or immunities accorded to citizens of or persons within
                       the jurisdiction ot: the United States (28 U.S.C. §1343).

       _0_3.           Other grounds (specify and state any statute which gives rise to such
                       grounds):




III.   Statement of Claim:

(State here a short and plain statement of the claim showing that plaintiff is entitled to
relief State what each defendant did that violated the right(s) of the plaintiff, including
dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
If you intend to allege more than one claim, number and set forth each claim in a separate
paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
of the claim[s].)




IV.    Relief:

(State briefly exactly what judgement or relief you want from the Court. Do not make
legal arguments.)

                                          3
Case 6:20-cv-01097-EFM-KGG Document 1 Filed 04/08/20 Page 4 of 7




 ju.~ud: h                 ; C)o\ (co.k ~ OOLj l ,'ibc oe:ss b <.~n <:J                      u..s~

 i5     :\bffM~      iPC'~«d,·cl:,l~ a"c(                    WAQ,,"    daL,.)O csr


V.      Do you cla_gre wrongs alleged in your complaint are continuing to occur at the
present time? Yes   • NoD

VI.      Do you claim actual damages for the acts alleged in your complaint?
         Ye~         NoO

VII.     Do you claim punitive monetary damages? Yes:gt             No D


If you answered yes, state the amounts claimed and the reasons you claim you are entitled
to recover money damages.

 A+ :+hL          +{""    LC      ½-,__        .. "   c..1 oke.±   ~ "-~ ..20 19             J

Alt..   d~A.r-4 q C\.\- 3 0..k,,)    Q,,   [<..\(C..C)u..L   o£    C04,l$\o, llj   1f6. 4:
'k)d\t'on . I          am :S~f2-.k:l'"'') $ 5                O'\dl\c>o     kb c    daro~'---s
$:o:co bu., ro, 1i0---han aecd eocplci"±:0-.~lbc- o:G                      P4=-cs ooa..ld:j.




                                           4
      Case 6:20-cv-01097-EFM-KGG Document 1 Filed 04/08/20 Page 5 of 7




      VIII.   Administrative Procedures:

              A.     Have the claims which you make in this civil action been presented through
              any type of Administrative Procedure within any government agency?
              YesD No'g]

              B.     If you answered yes, give the date your claims were presented,
              how they were presented, and the result of that procedure:




              C.      If you answered no, give the reasons, if any, why the claims made in this
              action have not been presented through Administrative Procedures:




IX.   Related Litigation:

      Please mark the statement that pertains to this case:


       •             This cause, or a substantially equivalent complaint, was previously filed in
                     this court as case number _ _ _ _ _ _ _ and assigned to the Honorable
                     Judge _ _ _ _ _ _ _ _ _ _ _ __

                     Neither this cause, nor a substantially equivalent complaint, previously has
                     been filed in this court, and therefore this case may be opened as an original
                     proceeding.


                                                    Signature of Plaintiff


                                                    Name (Print or Type)

                                                    \\ Ola ~, :::r:=ov, cocrr5S 'uc1 W ,-c..U~, \<.S
                                                    Address                                 ui • ,a_ I0




                                                5
      Case 6:20-cv-01097-EFM-KGG Document 1 Filed 04/08/20 Page 6 of 7




                                                \ , ).'cWc,,,      V-S      l.Q7al~
                                                City            State     Zip Code

                                                  5a 0i:9 1- 7 (o ,1r
                                                r~elephone Number


                        DESIGNATION OF PLACE OF TRIAL

Plaintiff designates ..ll>'QWichita, QK.ansas City, or QTopeka} , Kansas as the
                                         (Select One)
location for the trial in this matter.


                                                 Signature of Plaintiff


                           REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { 15?1Xes or QNo }
                                      (Select One)



                                                 Signature of Plaintiff

Dated: 04 / o~Jac~c
                1
 (Rev. 10/15)




                                            6
                  Case 6:20-cv-01097-EFM-KGG Document 1 Filed 04/08/20 Page 7 of 7
     -y;;:-,"ll      :r-0 ~
      I \ D le.   ~ ::C-n(l(.n\ll$S ~                                                                                                   U,t fQSTA~ I! PAID
                                                                                                                                        w9c'Hr¥l~s
                                                                                                                                        67207
     wi:~"':'-t ~5
                                                                                           ~-                                           ~~'M~/D
                        ~7~ l?'                                                            1000                                            $1.60
                                                                                                                                        R2307M152884·1D




                                        L,Lnk¼. d               0\-e....-k1   b~1'<',ci:
                                        (Le-c:-\~~              cs~~~
                                        <...{ O l    tJ. , r<\o::!~~+
                                        W\c..,lhi..\.:-o... I    "'s


•,


',




                                                                                           /1/11/ 11 11•/I IfIf IIJf II/ I'//// ufl It/ t/•' f111 Il1 IIIN I//•
